       Case 1:19-cv-01472-NONE-JLT Document 62 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA COWLEY, on behalf of himself and all   Case No.: 1:19-cv-01472-NONE-JLT
     others situated,
12                                                 [PROPOSED] ORDER GRANTING
                  Plaintiff,                       CONTINUANCE OF DEADLINES TO
13                                                 FACILITATE TRANSITION OF
                  vs.                              DEFENDANT’S SUBSTITUTE COUNSEL
14                                                 AND ALLOW PARTIES TO FOCUS ON
15   PRUDENTIAL SECURITY, INC.,                    MEDIATION EFFORTS

16                Defendant.                       (Doc. 59)

17

18

19

20
21

22

23

24

25

26

27

28
          Case 1:19-cv-01472-NONE-JLT Document 62 Filed 11/04/20 Page 2 of 2


 1                 [PROPOSED] ORDER GRANTING CONTINUANCE OF DEADLINES
 2           Based upon the stipulation of the parties and good cause appearing, the Court ORDERS the case
 3   schedule to be amended as follows:
 4   1.      The motion for class certification SHALL be filed no later than May 11, 2021. Opposition to
 5   the motion SHALL be filed no later than June 12, 2021. The reply, if any, SHALL be filed no later
 6   than July 2, 2021;
 7   2.      All non-expert discovery SHALL be filed no later than June 1, 2021;
 8   3.      The parties SHALL disclose any expert witnesses no later than June 15, 2021 and any rebuttal
 9   experts no later than July 15, 2021. The parties SHALL complete all expert discovery no later than
10   August 21, 2021;
11   4.      Non-dispositive motions SHALL be filed no later than September 20, 2021 and heard no later
12   than October 20, 2021;
13   5.      Dispositive motions SHALL be filed no later than November 1, 2021 and heard no later than
14   December 1, 2021.
15
     IT IS SO ORDERED.
16

17        Dated:    November 4, 2020                         /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26

27

28
                                                -1 -
     [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE DEADLINES TO FACILIATE TRANSITION OF
        DEFENDANT’S SUBSTITUTE COUNSEL AND ALLOW PARTIES TO FOCUS ON MEDIATION EFFORTS
